DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 02/20/2020, regarding the amendment, claims 1-6 are present for examination.
The amended specification is accepted and recorded in file.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a power generation device, as recited in claim 1, comprising: 
a fixing member (2); 

an operator (4) configured to move between a first operation position and a second operation position, the operator (4) lying at the first operation position while the movable member (3) is at the first position, the operator (4) lying at the second operation position while the movable member (3) is at the second position; 
magnets (5) configured to generate absorption force for holding the movable member (3) at each of the first position and the second position; 
a power generator (6) including a mover (61) configured to move in conjunction with the movable member (3), the power generator (6) being configured to convert kinetic energy of the mover into electrical energy; 
a spring member (7) held by the movable member (3), the spring member (7) being configured to transmit force from the operator (4) to the movable member (3); and 
a slide member (81) held by the fixing member (2), 
wherein the movable member (3) includes a first holding part (31) and a second holding part (32) away from each other in the first direction, 
the movable member (3) holds the spring member (7) between the first holding part (31) and the second holding part (32), 
the operator (4) includes a first pressing part (41) and a second pressing part (42), 
while the operator (4) is at the first operation position, the first pressing part (41) and the second holding part (42) pinch the spring member (7), 

when the operator (4) moves in a direction in which the first pressing part (41) approaches the second holding part (32) while the movable member (3) is at the first position, the first pressing part (41) and the second holding part (32) compress the spring member (7) to allow the spring member (7) to generate restoring force for moving the movable member (3) from the first position to the second position, 
when the operator (4) moves in a direction in which the second pressing part (42) approaches the first holding part (31) while the movable member (3) is at the second position, the second pressing part (42) and the first holding part (31) compress the spring member (7) to allow the spring member (7) to generate restoring force for moving the movable member (3) from the second position to the first position, 
the slide member (81) is movable in the first direction between a first slide position and a second slide position, the slide member (81) lying at the first slide position while the operator is at the first operation position, the slide member (81) lying at the second slide position while the operator is at the second operation position, 
when the slide member (81) moves between the first slide position and the second slide position, the slide member (81) presses the operator (4), and 
the operator (4) is configured to move in conjunction with the slide member (81).

    PNG
    media_image1.png
    909
    727
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Takahashi et al. (US 10,277,104 B2) teaches an electromagnetic converter that converts kinetic energy to electric energy or vice versa, has fixing portion placed with core and yoke and elastic member to support yoke and to elastically deform to displace magnet with respect to core wherein the converter has a core (82) configured to have a coil placed. A magnet (93) is configured to be magnetically coupled with the core. A yoke is configured to have the magnet placed. A fixing portion is configured to have the core and the yoke placed. An elastic portion is configured to support the yoke and to elastically deform so as to displace the magnet with respect to the core. The ends of the elastic portion are fixed to the fixing portion.

    PNG
    media_image2.png
    352
    643
    media_image2.png
    Greyscale

However, Takahashi does not teaches a slide member held by the fixing member, wherein the movable member includes a first holding part and a second holding part away from each other in the first direction, the movable member holds the 
Matsumoto et al. (US 9,324,523 B2) teaches an apparatus (100) has slider (50) that is arranged in direction in which pushbutton (80) is pushed. One end of spring (90) is engaged with pushbutton and other end is engaged with slider. Movable elements (210, 220) has permanent magnets (41, 441) that are held in slider. Coil (34) is arranged on outer periphery of yoke element (30). Movable elements move with slider, with restoring force of spring (90) stored according to motion of pushbutton. Position of movable elements is changed with respect to yoke element (30). Direction of magnetic flux is changed by flowing into element (30).

    PNG
    media_image3.png
    831
    554
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834